Citation Nr: 0201067	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-06 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $2200.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision letter issued 
by the Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that the veteran was 
not entitled to waiver of recovery of an overpayment of 
disability compensation in the amount of $2200.00.  

The veteran's timely Notice of Disagreement was received by 
the RO in March 2001, and, following the issuance of a 
Statement of the Case in May 2001, he perfected his appeal by 
submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) 
that was received by the RO in July 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his appeal.

2.  An overpayment was created when the RO incorrectly paid 
the veteran compensation in the amount of $2298.00 on July 
24, 2000; the veteran was informed of this overpayment in the 
same month, and the overpayment amount was subsequently 
adjusted to $2200.00 on account of a separate $98.00 owed to 
the veteran.

3.  The overpayment of $2200.00 did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and he has not been shown to be at fault in the creation of 
the overpayment.

4.  Recovery of the overpayment of $2200.00 would not result 
in undue hardship to the veteran, and he has not been shown 
to have materially changed his position in reliance on the 
overpayment; at the same time, waiver of the overpayment 
would result in unjust enrichment to him because at no time 
was he entitled to the amount in question.


CONCLUSION OF LAW

Recovery of the overpayment of $2200.00 would not violate the 
principles of equity and good conscience, and the criteria 
for a waiver of such recovery have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5112, 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963, 1.965, 3.500 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a June 2000 rating decision, the RO granted multiple 
compensation benefits, including a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 (2001) for a period of 
convalescence following right knee surgery.  This grant was 
effectuated from January 24 until March 1 of 2000, and the 
veteran was notified of this grant in a July 24, 2000 letter 
(with the coded rating decision attached).  The notification 
letter itself reflects, however, that the total evaluation 
payments would end on April 1, and not March 1, of 2000.

The claims file contains a subsequent VA Report of Contact, 
dated on July 31, 2000, which indicates that the veteran was 
informed that the award processed on July 24, 2000 was 
incorrect and that he had been overpaid by $2298.00.  This 
report further reflects that the veteran's award was to be 
adjusted, that an overpayment would be created, and that he 
stated that he would return the $2298.00.  The veteran was 
informed of this adjustment in a letter dated on August 3, 
2000.  Subsequent financial records reflect that this amount 
was to be reduced to $2200.00, as a payment of $98.00 was due 
to the veteran.

On September 29, 2000, the RO received a letter from the 
veteran in which he requested a waiver of the overpayment of 
$2200.00.  He specifically alleged that recovery of this 
amount would create a definite financial hardship, that this 
overpayment resulted from a VA administrative error and was 
not his fault, and that he had already spent the overpayment 
amount and did not have the present income to repay the debt.  

The veteran's September 2000 letter was accompanied by a VA 
Form 20-5655 (Financial Status Report).  In this report, he 
indicated that he had been employed as a deputy sheriff since 
1997.  He noted that his total monthly net income was 
$2419.00, calculated by using a monthly gross salary of 
$3056.00 and deducting $200.00 in taxes, $255.00 in 
retirement contributions, $163.00 in Social Security 
contributions, and $491.00 in medical and miscellaneous 
expenses; and adding other compensation in the amount of 
$472.00.  

Also, he reported total monthly expenses of $2459.75, 
including a rent/mortgage payment of $723.00, food expenses 
of $250.00, utilities (including heat and telephone) of 
$186.28, car insurance of $118.65, fuel (gas) of $150.00, car 
and truck payments of $762.82, and revolving credit of 
$269.00.  The Board observes that the veteran's reported 
monthly expenses exceeded his reported monthly net income by 
$40.75.  Additionally, total assets in the amount of 
$39,025.00 were listed, including two motor vehicles valued 
at $20,000.00 and $19,000.00 and $25.00 cash in the bank.

The Committee's adverse decision followed in January 2001.  
In this decision, the Committee reviewed the procedural 
history leading to the creation of the overpayment and the 
veteran's financial report and found no evidence of fraud, 
misrepresentation, or bad faith on his part.  As to the 
question of fault, the Committee indicated that the veteran 
"was considered to be at fault for the creation of the 
debt" but that his "involvement in and of itself was 
insufficient to reach a conclusion."  

The Committee then noted that he had not presented evidence 
showing that his current income and net worth would not cover 
his necessities and expenses in the event of recovery of the 
overpayment and that a failure to make restitution would 
result in an unfair gain to the veteran.  Overall, in view of 
the critical factors of fault and unjust enrichment, the 
Committee determined that it would not be against equity and 
good conscience to deny the waiver request.

Also, in January 2001, the RO received private medical 
records dated from August to December of 2000 indicating that 
the veteran's right knee disorder was increasingly 
symptomatic and required further surgical repair in December 
2000.  While a post-surgical record from the same month 
indicates that the veteran was advised "to give up impact 
activities," there is no indication of any resultant changes 
to the veteran's income/expenses situation.  

In his Notice of Disagreement, received in April 2001, the 
veteran stated that he was unable to comprehend how he could 
possibly be "at fault" in the present case, given the RO's 
error, and that it would be a hardship for him and his family 
to repay the overpayment because he had already spent the 
money and would have difficulty recouping it.  The RO's 
Statement of the Case was subsequently issued in May 2001 and 
essentially contained a reiteration of the rationale provided 
by the Committee in the January 2001 decision letter.  In his 
VA Form 9, received in July 2001, the veteran restated that 
he believed he was not at fault in the creation of the debt.

The Board also observes that, in a June 2001 rating decision, 
a temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from December 6, 2000 until February 1, 
2001, based upon the December 2000 right knee surgery.

The report of a VA examination (performed at a private 
facility), dated in July 2001, reflects that the veteran had 
last worked on the day prior the examination.  While the 
examiner noted that the veteran's right knee disorder would 
be worsened by kneeling, squatting, and climbing stairs "as 
time goes by," the examiner made no specific recommendations 
regarding his employment status.


Criteria

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and if recovery of the indebtedness from the 
payee who received such benefits would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) a balancing of 
faults between the debtor and the VA, (3) any undue hardship 
of collection on the debtor, (4) a defeat of the purpose of 
an existing benefit to the appellant, (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).

In terms of the question of fault on the part of the VA, 
regulations hold that when an erroneous award is based solely 
on administrative error or error in judgment, the effective 
date of the reduction of the award is the date of the last 
payment.  38 C.F.R. § 3.500(b)(2).  Sole administrative error 
connotes that the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Furthermore, neither 
the veteran's actions nor failure to act must have 
contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b)(1).


Analysis

Preliminary Matter: Duty to Assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A.  Specifically, there is no indication of the 
existence of any relevant evidence that has not already been 
requested and/or obtained by the RO.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103.  The RO informed him of the need for such evidence in 
its May 2001 Statement of the Case.  

In reaching these preliminary determinations, the Board has 
considered the fact that the law with respect to 
aforementioned duties of VA has been significantly revised 
during the pendency of this appeal.  Congress recently passed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  There is no indication from the veteran's 
claims file, including the May 2001 Statement of the Case, 
that the RO has informed the veteran of this change in the 
law to date.  However, as the actions by the RO reflect 
fundamental compliance with the newly enacted versions of 38 
U.S.C.A. §§ 5103 and 5103A, the Board finds that the 
veteran's appeal will not be adversely affected.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


Waiver of overpayment

Having determined that the provisions of 38 U.S.C.A. §§ 5103 
and 5103A have been satisfied, the Board has considered the 
merits of the veteran's claim.  Initially, the Board notes 
that there is no indication from the record that the veteran 
has challenged the actual validity of the compensation 
overpayment.  See generally Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  Rather, the veteran has contended 
that the waiver of recovery of the overpayment in question is 
warranted because he was not at fault in creating the debt, 
that the debt resulted from error on the part of the RO, and 
that recovery of the overpayment would have a profoundly 
adverse effect on his financial well-being, particularly as 
he reportedly already spent the overpayment money.

In this case, the Committee previously found the indebtedness 
did not result from fraud, misrepresentation or bad faith on 
the appellant's part, any of which would constitute a legal 
bar to granting the requested waiver.  38 U.S.C.A. § 5302.  
The Board has reviewed the evidentiary record in this regard, 
and finds that the indebtedness at issues did not result from 
fraud, misrepresentation or bad faith on the part of the 
veteran.  Therefore, the only remaining question is whether 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
overpayment in question was the product of a payment error by 
the RO.  Specifically, the RO paid compensation to the 
veteran at the 100 percent rate for the period from February 
1 until April 1 of 2000, but he was only entitled to 
compensation at that rate until March 1.  

However, the Board observes that, while the RO's July 2000 
notification letter indicated that the temporary total rating 
was in effect until April 1, 2000, the attached rating 
decision included a coded section clearly stating that the 
date that this rating was to come to an end was March 1, 
2000.  

As such, the Board cannot conclude that this is a case of 
"sole administrative error" since it has not been shown 
that the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Also, the RO promptly 
addressed its own error by contacting the veteran a week 
after he was notified of the grant and informing him of the 
amount of overpayment.  

Moreover, the veteran has not demonstrated that recovery of 
the overpayment would result in undue hardship.  As noted 
above, the financial statement provided by the veteran 
indicates that his monthly expenses exceed his monthly income 
by only about $40.00, and he is presently employed as a 
deputy sheriff and has assets totaling $39,025.00.  

This evidence does not reflect that undue financial hardship 
would result from recovery of the overpayment in question, 
and the veteran has not provided specific evidence of having 
changed position in reliance on the overpayment.  Indeed, any 
suggestion of having changed position in reliance on the 
overpayment would appear to be undermined by the fact that 
the RO informed the veteran of the overpayment within one 
week of notification of the award.  Rather, it appears that 
waiver of recovery would result in an unjust enrichment of 
the veteran, as he was never actually entitled to the amount 
of overpayment in question.

Overall, the Board finds that recovery of the overpayment of 
$2200.00 would not result in undue hardship to the veteran 
and would not be inconsistent with the purpose of the VA 
benefit in question.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
waiver of recovery of this overpayment.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $2200.00 is denied.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

